Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The abstract of the disclosure is objected to because it contains legal 
term "comprises". Correction is required. See MPEP § 608.01(b).

Drawings
3.	The drawings are objected to because in figures 1 and 2, descriptive legends are missing for numbers, 101,102,103,104, 105, 106 and in fig. 2, 100 and 201. For example, in fig. 1, 101 is processor, 105 is DL Covariance matrix.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.    Claims 17 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

In claims 17 and 18 “A computer program product” is being recited;
Since the specification is silent as to the nature of the “computer program product” it can be read broadly as encompassing both a computer program per se and a computer program embodied on a transitory signal.
However, a program containing instructions would reasonably be interpreted by one of ordinary skill in the art as software per se. This subject matter is not limited to that which falls within a statutory category of invention (i.e. it is not a process, machine, manufacture, or a composition of matter). Software is functional descriptive material and functional descriptive material is non-statutory subject matter.
Computer programs claimed as computer per se, i.e., the description or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and 
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 2 and 5, 7-18 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. Ying-JANG et al., "Downlink Channel Covariance Matrix (DCCM) Estimation and Its Applications in Wireless DS-CDMA Systems," IEEE Journal on Selected Areas in Communications, Vol. 19, No. 2, XP11055320AI, pp. 222-232, Institute ) Electrical and Electronics Engineers, New York, New York (February 2001) (see IDS)
With regards to claims 1 and 16, Ying-JANG et al discloses a device/method(BS antenna array, Mobile users)  for obtaining a downlink (DL) ( see section III Relation between UCCM Ru and DCCM Rd  from page 224);
 covariance matrix of a communication channel ( see page 223, II, Uplink and downlink channel models), the device comprising:
a processor configured to:
compute an angular power spectrum- (APS) of an antenna array, based on an uplink (UL) covariance matrix of the communication channel and a UL response of the antenna array( see page 223, II, Uplink and downlink channel models, and DOAs); and
compute the DL covariance matrix of the communication channel based on the APS and a DL response of the antenna array ( see section IV Two Algorithms for computing DCCM Rd  page 225. See steps 1-4 in Algorithm 1, see equation (210 in section B. Theoretical values, see C. selection of K, D. Algorithm 2).

With regards to claim 2, JANG et al discloses the device according to claim 1, wherein the processor is configured to compute the APS by computing a solution to a feasibility problem including a determined constraint (See page 225-227, IV Two Algorithms for computing DCCM Rd . Also see, page 228, VI, performance evaluation through computer simulations, - - -We resort to computer simulations to evaluate the performance of the DCCM estimation approaches and downlink beamforming techniques for wireless DS-CDMA systems).

With regards to claim 5, JANG et al discloses the device according to claim 2, wherein the processor is configured to compute the solution to the feasibility problem by using a set-theoretic method. (see section IV Two Algorithms for computing DCCM Rd    page 225, - - -we will develop one simplified algorithm for computing Rd and obtain the theoretical values of the FC matrix using series expansion formula- - -).

With regards to claim 7, JANG et al discloses the device    according to claim 2, wherein the determined constraint requires that the APS be real-valued(see section III Relation between UCCM Ru and DCCM Rd  from page 224)

With regards to claim 8, JANG et al discloses the device according to claim  2, wherein the determined constraint includes requires that the APS be non-negative or positive(see section III Relation between UCCM Ru and DCCM Rd  from page 224);
With regards to claim 9, JANG et al discloses the device according claim 2, wherein the processor is configured to compute the DL covariance matrix by:
mapping the UL covariance matrix into a vectorized form by applying a determined vectorization operation;
computing a vectorized form of the DL covariance matrix based on the vectorized form of the UL covariance matrix and the solution to the feasibility problem; and
mapping the vectorized form of the DL covariance matrix into the DL covariance matrix by applying a reverse of the determined vectorization operation (see section III Relation between UCCM Ru and DCCM Rd  from page 224);

With regards to claim 10, JANG et al further discloses the device according to claim 1, wherein the UL response and the DL response of the antenna array respectively include components for azimuth and elevation or components for horizontal and vertical polarization.

With regards to claim 11, JANG et al further discloses the device according to claim 1, wherein: wherein the device is configured with the UL response and the DL response of the antenna array, and wherein the device is configured to receive an up-to-date UL covariance matrix of the communication channel at a determined time interval (see page 225, A. Algorithm 1-General Algorithm).

With regards to claim 12, JANG et al further discloses the device according to claim 1, wherein the antenna array is a massive Multiple Input Multiple Output (MIMO) antenna array ( see title, Downlink Channel Covariance Matrix (DCCM) Estimation and Its Applications in Wireless DS-CDMA Systems).

With regards to claim 13, JANG et al further discloses the device according to claim 2, wherein the processor is further configured to use information from a receiver of the DL, for computation of at least the UL covariance matrix (see  page 222, I. Introduction, right column, 2nd paragraph, In this paper, we first address the problem of estimating DCCM from uplink channel covariance matrix (UCCM)- - -.).

With regards to claim 14, JANG et al further discloses a base station device, comprising: at least one device according to claim 1 ( see page 223, II, Uplink and downlink channel models); and the antenna array (see similar rejection as in claim 1 above).

claim 15, JANG et al further discloses the base station device of claim 14, wherein the at least one device according to claim 1  ( see page 223, II, Uplink and downlink channel models)is configured to receive information of a receiver of the DL (see similar rejection as in claim 1 above).

With regards to claim 17, JANG et al further discloses computer program product comprising program code for controlling the device (see section IV Two Algorithms for computing DCCM Rd    page 225, see  steps 2-4 computing and processing is done)  according to claim 1 (see similar rejection as in claim above).

With regards to claim 18, JANG et al further discloses a computer program product comprising program code that, when executed by a processor (see section IV Two Algorithms for computing DCCM Rd    page 225, see  steps 2-4 computing and processing is done) ,causes the processor to perform the method according to claim 16 ( see similar rejection as in claim 16 above).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3  and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ying-JANG et al., "Downlink Channel Covariance Matrix (DCCM) Estimation and Its Applications in Wireless DS-CDMA Systems," IEEE Journal on Selected Areas in Communications, Vol. 19, No. 2, XP11055320AI, pp. 222-232, Institute ) Electrical and Electronics Engineers, New York, New York (February 2001) (see IDS) in view of AUSCHKE et al., "Extrapolation algorithm for affine-convex feasibility problems," Numerical Algorithms, Vol. 41, No. i, pp. 239-274, Springer Press, New York, New York (2006) (See IDS)

With regards to claim 3, JANG et al discloses all of the subject matter discussed above, except for the device according to claim 2, wherein the solution to the feasibility problem is an element of a closed convex set belonging to a determined Hilbert space.
However, AUSCHKE et al discloses in section 1, Introduction, a countable family of intersecting closed convex sets in a real Hilbert space H. The associated convex feasibility problem.
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the invention of JANG et al as taught by AUSCHKE et al and include wherein the solution to the feasibility problem is an element of a closed convex set belonging to a determined Hilbert space.

Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the invention of JANG et al as taught by AUSCHKE et al and include wherein the solution to the feasibility problem is an element of a closed convex set belonging to a determined Hilbert space with a reasonable expectation of success, thus allowing an improved method (see AUSCHKE et al, I. Introduction).

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

With regards to claim 6, the combination of JANG et al  and AUSCHKE et al discloses the device according to claim 2, wherein the processor is configured to compute the solution to the feasibility problem by using a projection method(see section IV Two Algorithms for computing DCCM Rd    page 225); Also see AUSCHKE et al discloses in section 1, Introduction, a countable family of intersecting closed convex sets in a real Hilbert space H. The associated convex feasibility problem.


Allowable Subject Matter
9.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  the prior arts made of record fail to teach or suggest or make obvious in combination, the arrangement that, wherein the determined Hilbert space is a Hilbert space of real square Lebesgue integrable functions having an inner product depending on at least one of a geometry and a polarization of the antenna array as recited in claim 4.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Zhou et al (US 20160013850A1) discloses A method for 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HELENE E TAYONG/           Primary Examiner, Art Unit 2631                                                                                                                                                                                             January 16, 2021